         Case
          Case1:15-cr-00379-PKC
               1:15-cr-00379-PKC Document
                                  Document194-1
                                           195 Filed
                                                Filed08/21/20
                                                      08/20/20 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - x
                                                               :
UNITED STATES OF AMERICA                                       :
                                                               :   PROTECTIVE ORDER
          - v. -                                               :
                                                               :   S6 15 Cr. 379 (PKC)
GEOVANNY FUENTES RAMIREZ,                                      :
                                                               :
                             Defendant.                        :
                                                               :
                                                               :
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - x

P. KEVIN CASTEL, District Judge:

                  WHEREAS, GEOVANNY FUENTES RAMIREZ, the defendant, has made a

request for certain records and papers used in connection with the constitution of the Master and

Qualified Jury Wheels in the United States District Court for the Southern District of New York

(the “Jury Records”), pursuant to the Fifth and Sixth Amendments to the United States

Constitution and the Jury Selection and Service Act, 28 U.S.C. §§ 1867(a) and (f);

                  WHEREAS, the Jury Administrator of the Southern District of New York (the

“Jury Administrator”) has indicated that certain Jury Records reveal personal identifying

information that would be burdensome to redact (“Sensitive Information”);

                  WHEREAS, in the interest of expediting the process by which the defendant

receives the Jury Records pursuant to the order entered in United States v. Balde, 20 Cr. 281

(KMF), dated July 16, 2020 (see Dkt. No. 30), the defendant, by his attorney, Avraham

Moskowitz, Esq. (“Defense Counsel”), consents to the entry of this Order;

                  WHEREAS, pursuant to 28 U.S.C. § 1867(f) and subject to the additional

limitations set forth below, the Jury Records provided to the parties shall not be disclosed to third
        Case
         Case1:15-cr-00379-PKC
              1:15-cr-00379-PKC Document
                                 Document194-1
                                          195 Filed
                                               Filed08/21/20
                                                     08/20/20 Page
                                                               Page22ofof33



parties except “as may be necessary in the preparation or presentation of a motion” under 28

U.S.C. § 1867(a), (b), or (c);

                IT IS ORDERED that, pursuant to 28 U.S.C. § 1867(f) and consistent with the

additional limitations set forth in this Protective Order, the parties shall be allowed to inspect,

reproduce, and copy the Jury Records at all reasonable times during the preparation and

pendency of a motion under 28 U.S.C. § 1867(a), (b), or (c);

                IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1867(f), any person

who discloses the Jury Records in violation of 28 U.S.C. § 1867(f) shall be subject to potential

penalties as set forth in that provision;

                IT IS FURTHER ORDERED that each of the individuals to whom disclosure of

the Jury Records is made (including anyone providing legal, investigative, secretarial,

technological, clerical, paralegal, or other support services in connection with this criminal

action and who is employed by, engaged by, advising or otherwise working at the direction of

the parties, as well as any students or interns working for counsel) shall be provided a copy of

this Protective Order by counsel; shall be advised by counsel of the terms and conditions and

legal ramifications of this Protective Order, including that he or she shall not further disseminate

or discuss the Jury Records and must follow the terms of this Protective Order, and that the Court

can enforce the Protective Order against the person to whom the Jury Records are disclosed; and

shall confirm to counsel that he or she will abide by the terms of the Protective Order;

                IT IS FURTHER ORDERED that all Jury Records are to be provided to the

defendant, and used by Defense Counsel, solely for the purpose of allowing the defendant to

prepare a motion under 28 U.S.C. § 1867, and that none of the Jury Records shall be used in any




                                                   2
Case
 Case1:15-cr-00379-PKC
      1:15-cr-00379-PKC Document
                         Document194-1
                                  195 Filed
                                       Filed08/21/20
                                             08/20/20 Page
                                                       Page33ofof33




                                   8/20/20




                                  August 21, 2020
